Order, entered July 11, 1967, unanimously reversed, on the law, with $50 costs and disbursements to appellant, the petition dismissed, and the determination of the State Liquor Authority confirmed. ■ The experience of the State Liquor Authority has been that financially unsound premises tend to encourage breaches of the law in order to survive. Sound public policy therefore requires an inquiry into an appli*537cant’s financial responsibility and as to the source of its funds. Inquiry in this instance revealed, and the State Liquor Authority so found that the applicant and its principals were not the sole and true parties in interest and that the financial stability of the applicant and its principals was not satisfactory. Such findings are supported by substantial evidence. The record discloses that the chattel mortgagee has a financial interest in the premises that far exceeds the value of the property mortgaged. The funds available to the petitioner’s principals, on the other hand, were quite minimal. A substantial portion of their entire investment in the premises constituted moneys that were borrowed by them or were debts assumed by them. These two individuals were employees of the former licensee which had surrendered its liquor license after charges were preferred against it. These findings indicate clearly that approval of the petitioner’s application would not be conducive to proper regulation and control and would create a high degree of risk in the administration and enforcement of the law and firmly support the Authority’s judgment that the public interest would not be served by the granting of a restaurant wine license to the petitioner. The record leaves no possible scope for a contrary determination. (Matter of Soviero v. State Liq. Auth., 25 A D 2d 951, affd. 19 N Y 2d 914; Matter of Graziani v. Bohan, 10 A D 2d 154, affd. 8 N T 2d 967.) 'Concur — Steuer, J. P., Tilzer, Rabin, MeGivern and Bastow, JJ. [See 29 A D 2d 518.]